Citation Nr: 1616785	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a noncompensable dental condition due to dental trauma for the purpose of obtaining VA outpatient dental treatment.

2. Entitlement to service connection for a compensable dental disability due to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The issues on appeal were recharacterized in a September 2013 Board decision, and the case was remanded for further development.

The Veteran testified at a videoconference hearing in September 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand, the Board ordered a VA examination, requesting that the VA examiner respond to separate and specific questions regarding the Veteran's current condition, including:

* Whether the Veteran had any tooth loss due to loss of substance of the body of the maxilla or mandible?
* Whether the Veteran had nonunion or malunion of the mandible or other mandibular conditions?
* Whether, if the Veteran had any of the above conditions, any were at least as likely as not related to service?
* Whether the Veteran had any dental conditions due to in-service trauma?
* Whether the Veteran had a permanent disability due to the retained dental fragment in his left maxillary sinus?

In the resulting opinion from the April 2014 VA examination, the examiner did not specifically answer several of these questions, and where the remand directives reflected sections of questions asked in the Disability Benefits Questionnaire, those sections were marked as "not applicable."  Specific and complete answers to these questions, including an answer of yes or no, when applicable, are necessary in order to be compliant with the remand directives.  Further, all opinions must be supported by a full and complete written rationale.  As such, the appeal must once again be remanded for full compliance with the instructions of the September 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must schedule the Veteran for a VA dental examination by an examiner who has not previously treated or examined the appellant to determine the etiology of any current dental disability or condition. The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests. The Veteran must be interviewed. A clear rationale for all opinions is required. 

The dental surgeon must respond clearly and completely to the following: 

(a) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible? If so, is there any lost masticatory surface for any tooth?  Is it restorable by a suitable prosthesis.

(b) Does the Veteran have nonunion or malunion of the mandible? Loss of whole or part of the ramus? Loss of the condyloid process? Loss of any part of the hard palate, or limited jaw motion? 

(c) If the Veteran has any of the above dental disabilities, address whether it is at least as likely as not (is there a 50/50 chance or better) that they either began during his military service or as the result of in-service trauma to include as the unintended result of military treatment due to negligence or malpractice, or as the result of in-service disease such as osteomyelitis? 

(d) Does the Veteran have any dental condition such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service trauma, to include as the unintended result of military treatment due to negligence or malpractice?

(e) What disability, if any, exists from any retained dental tool fragment in the left maxillary sinus? In addressing this question, as well as questions (a) through (d), the dental surgeon must address the April 2010 statement of Glen B. Moyer, D.D.S.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete and fully explanatory rationale must be provided for any and all opinions offered.

2. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate dental service connection issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. No action is required of the Veteran until he is otherwise notified. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

